Exhibit 10.2
THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SUCH ACT.
SECURED SENIOR CONVERTIBLE PROMISSORY NOTE

          Date of Issuance       $   December  ____, 2010

FOR VALUE RECEIVED, Neurologix, Inc., a Delaware corporation (the “Company”),
hereby promises to pay to the order of [____] as nominee (the “Lender”), the
principal sum of [____] ($[____]), together with interest thereon from the date
of this Note. Interest shall accrue daily at a rate of ten percent (10%) per
annum, compounded quarterly. Unless earlier converted into Conversion Shares
pursuant to Section 2.2 of that certain Note and Warrant Purchase Agreement
dated December  ____, 2010 among the Company, Lender and certain other Lenders
(the “Purchase Agreement”), an amount equal to (i) 1.2 multiplied by the then
outstanding principal amount on this Note, plus (ii) the accrued but unpaid
interest thereon, shall be due and payable by the Company on demand by the
Lender at any time after the earlier of (i) the Maturity Date and (ii) the
declaration of an acceleration of this Note by the Required Note Holders upon
the occurrence of an Event of Default.
This Note is one of a series of Notes issued pursuant to the Purchase Agreement,
and capitalized terms not defined herein shall have the meaning set forth in the
Purchase Agreement.
1. Payment. All payments shall be made in lawful money of the United States of
America at the principal office of the Company, or at such other place as the
holder hereof may from time to time designate in writing to the Company. Payment
shall be credited first to Costs (as defined below), if any, then to accrued
interest due and payable and any remainder applied to principal. Prepayment of
principal, together with accrued interest, may be made in part or in whole;
provided that (i) any prepayments made prior to July 1, 2011 shall be for an
amount equal to (A) 1.1 multiplied by the then outstanding principal amount on
this Note, plus (B) the unpaid accrued interest thereon, (ii) any prepayments
made between July 1, 2011 and October 30, 2011 shall be for an amount equal to
(A) 1.2 multiplied by the then outstanding principal amount on this Note, plus
(B) the unpaid accrued interest thereon, (iii) any prepayments must be made pro
rata to all holders of Notes based on the ratio that the aggregate principal
value of this Note bears to the aggregate principal value of all outstanding
Notes issued pursuant to the Purchase Agreement, and (iv) prepayment of any of
the Notes issued pursuant to the Purchase Agreement shall be credited to the
Notes issued to a particular Lender in the order of the issuance of such Notes
starting with the earliest Notes issued. The Company hereby waives demand,
notice, presentment, protest and notice of dishonor.

 

 



--------------------------------------------------------------------------------



 



2. Security. This Note is secured under that certain Security Agreement (the
“Security Agreement”) between the Company and the Lenders of even date herewith.
Reference is hereby made to the Security Agreement for a description of the
nature and extent of the security for this Note and the rights with respect to
such security of the holder of this Note.
3. Priority. This Note and the other Notes shall be senior in all respects
(including right of payment) to all other indebtedness of the Company, now
existing or hereafter.
4. Conversion of the Notes. This Note and any amounts due hereunder shall be
convertible into Conversion Shares in accordance with the terms of Section 2.2
of the Purchase Agreement. As promptly as practicable after the conversion of
this Note, the Company at its expense shall issue and deliver to the holder of
this Note, upon surrender of the Note, a certificate or certificates for the
number of full Conversion Shares issuable upon such conversion.
5. Amendments and Waivers; Resolutions of Dispute; Notice. The amendment or
waiver of any term of this Note, the resolution of any controversy or claim
arising out of or relating to this Note and the provision of notice shall be
conducted pursuant to the terms of the Purchase Agreement.
6. Successors and Assigns. This Note applies to, inures to the benefit of, and
binds the successors and assigns of the parties hereto. Any transfer of this
Note may be effected only pursuant to the Purchase Agreement and by surrender of
this Note to the Company and reissuance of a new note to the transferee. The
Lender and any subsequent holder of this Note receives this Note subject to the
foregoing terms and conditions, and agrees to comply with the foregoing terms
and conditions for the benefit of the Company and any other Lenders.
7. Officers and Directors not Liable. In no event shall any officer or director
of the Company be liable for any amounts due and payable pursuant to this Note.
8. Expenses. The Company hereby agrees, subject only to any limitation imposed
by applicable law, to pay all expenses, including reasonable attorneys’ fees and
legal expenses, incurred by the holder of this Note in endeavoring to collect
any amounts payable hereunder which are not paid when due, whether by
declaration or otherwise (“Costs”). The Company agrees that any delay on the
part of the holder in exercising any rights hereunder will not operate as a
waiver of such rights. The holder of this Note shall not by any act, delay,
omission or otherwise be deemed to have waived any of its rights or remedies,
and no waiver of any kind shall be valid unless in writing and signed by the
party or parties waiving such rights or remedies.
9. Governing Law. This Note shall be governed by, and construed in accordance
with, the internal laws of the State of New York, without regard to the choice
of law principles thereof.
10. Approval. The Company hereby represents that its board of directors, in the
exercise of its fiduciary duty, has approved the Company’s execution of the
Notes based upon a reasonable belief that the principal provided hereunder is
appropriate for the Company after reasonable inquiry concerning the Company’s
financing objectives and financial situation. In addition, the Company hereby
represents that it intends to use the principal of this Secured Senior
Convertible Promissory Note for the purposes set forth in Section 8.3 of the
Purchase Agreement.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



            NEUROLOGIX, INC.
      By:           Name:   Clark A. Johnson        Title:   President and Chief
Executive Officer            By:           Name:   Marc L. Panoff       
Title:   Chief Financial Officer, Treasurer and Secretary   

 

 